NO. 07-10-0138-CR
 
                                                   IN
THE COURT OF APPEALS
 
                                       FOR
THE SEVENTH DISTRICT OF TEXAS
 
                                                                 AT
AMARILLO
 
                                                                     PANEL
D
 
                                                                APRIL
16, 2010
 
                                            ______________________________
 
 
                                               CHRISTOPHER
ELLIS FORTUNE,
 
Appellant
 
                                                                             v.
 
                                                        THE STATE OF TEXAS,
 
Appellee
                                         _________________________________
 
                      FROM
THE 19TH DISTRICT COURT OF McLENNAN
COUNTY;
 
                      NO.
2008-1253-C1; HON. RALPH T. STROTHER, PRESIDING
                                           _______________________________
 
                                                          On
Motion to Dismiss
                                           _______________________________
 
Before QUINN, C.J., and CAMPBELL and
PIRTLE, JJ.
Appellant Christopher Ellis Fortune, by and through
his attorney, has filed a motion to dismiss his appeal because he no longer
desires to prosecute it.  Without passing
on the merits of the case, we grant the motion to dismiss pursuant to Texas
Rule of Appellate Procedure 42.2(a) and
dismiss the appeal.  Having dismissed the
appeal at appellant=s request, no motion for rehearing
will be entertained, and our mandate will issue forthwith.
Do
not publish.                                                         Per
Curiam